internal_revenue_service number release date index number ---------------------- ---------------------- ---------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-101057-04 date august re ---------------------- re ---------------------- legend husband ---------------------- --------------------------------- wife ------------------------- --------------------------- child a ------------------------- child b ---------------------------------- trust -------------------------------- trust a -------------------------------- ------------------------------- trust b ------------------------------------------ ------------------------------ date ---------------------- year ------- year ------- x --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- amount ------------- law firm ------------------------------ accounting firm -------- dear --------------- this is in response to a letter from your authorized representative dated date requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows husband established an irrevocable_trust trust under a_trust agreement dated date in year during year husband transferred certain assets to trust under article iv of trust the trust corpus was divided into two separate trusts trust a with respect to which child a was the primary beneficiary and trust b with respect to which child b was the primary beneficiary trust a and trust b were each funded with x assets article vi of the trust instrument generally provides that until a primary beneficiary reaches the age of the trustee shall distribute income and principal to such beneficiary as in the trustee’s discretion is deemed necessary for the health support education and maintenance of the beneficiary any income not distributed is added to principal once a primary beneficiary reaches age the trustee is to distribute income to the beneficiary and make discretionary distributions of principal according to the above-referenced standard in addition the trustee may make discretionary distributions of principal to a primary beneficiary’s spouse or descendants provided trust does not terminate as a result of such discretionary distributions trust a and trust b will continue until the death of the respective primary beneficiary on termination each primary beneficiary has a limited_power_of_appointment over of the trust the remaining principal including any unappointed property is to be distributed to such primary beneficiary’s then living descendants per stirpes or if there are none to the then living descendants of husband per stirpes pursuant to trust’s terms whenever a contribution is made to trust certain beneficiaries are granted a right to withdraw the contribution husband retained law firm in connection with the creation of trust and law firm assisted in the planning and preparation of the trust instrument for the year calendar_year accounting firm prepared and husband and wife timely filed separate form sec_709 united_states gift and generation-skipping_transfer_tax return husband and wife treated the gift by husband as made one-half by husband and one- half by wife under sec_2513 in preparing the gift_tax returns accounting firm inadvertently failed to allocate husband’s or wife’s available gst_exemption to trust in year law firm discovered the failure by accounting firm to make the allocations to date income has been distributed from trust a to child a and from trust b to child b however no taxable_distributions taxable terminations or any other events have occurred with respect to trust a and trust b that would give rise to a gst liability on the part of either trust or any of the beneficiaries husband and wife had and still have sufficient gst tax exemption remaining and available to allocate sufficient gst tax exemption to trust a and trust b in order for each trust to have an inclusion_ratio of zero resident or nonresident sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her sec_2501 imposes a tax on the transfer of property by gift by an individual spouse shall be considered as made one-half by donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore husband is granted an extension of time of days from the date of this letter to make an allocation of husband’s available gst_exemption with respect to one-half of the assets husband transferred to trust in year treated as attributable to husband in accordance with sec_2513 the allocation will be effective as of the respective date of the transfer to trust and the inclusion ratios of trust a and trust b will be determined based on the value of the transfer to trust as determined for federal gift_tax purposes and the amount of exemption allocated to trust the allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy for sec_6110 purposes copy of this letter sincerely heather c maloy associate chief_counsel passthroughs and special industries
